Title: From John Adams to Thomas Jefferson, 2 April 1819
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy April 2d. 1819—

Your Letter of March 21st. I will Communicate to Mr Bowditch, and Pickering—
You may put my Letters upon the Subject of Tracy’s Book into any hands you please, with or without any Verbal alterations, as you may think fitt—“what you would have them, make them.” Or as James Otis used to say to Samuel Adams—here take it. and “Quicu Wuicu” it—
I am obliged to borrow the hand of a friend to write you this Letter—
There seems to be some evil Communication between Monticello, and Montezillo, for at the same moment when your Complaint appears to be perfectly cured, I am teazed with something very much like it—I wish you could Convey to me by some Subterranean Canal or Air-Balloon as clear Eyes, and as steady hands as yours,
I am as ever yours—
John AdamsP S.  If you could spare me another copy of  of some of  and obligeJ. A.